DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Mikhael Mikhalev (Reg. 72500) per email communication on 07/01/2022.
The application has been amended as follows (on top of the latest amendments submitted by the Applicant on 06/16/2022):

Claim Amendments:

1. (Currently Amended) A beam failure recovery method in a multi-carrier system, applied to user equipment UE, 
wherein the method comprises: 
when determining that a beam failure event occurs on a carrier corresponding to a first cell and a condition for triggering sending of a beam failure recovery request is met, sending a first beam failure recovery request message to a network-side device by using a first resource, 
wherein the first beam failure recovery request message comprises first indication information, and the first indication information is used to indicate the first cell; and 
receiving a beam failure recovery request response message from the network-side device, 
wherein before the first beam failure recovery request message to [[a]] the network-side device by using [[a]] the first resource, the method further comprises: 
receiving configuration information from the network-side device, 
wherein the configuration information comprises at least one of cell information or BWP information in which a second resource is located, and the second resource is a resource of a beam failure detection reference signal (BFD RS) that is sent by the network-side device and that is used to detect whether a beam failure occurs on each carrier in the multi-carrier system; and 
detecting a BFD RS of each carrier in the multi-carrier system based on at least one of the cell information or the BWP information in which the second resource is located.

15. (Currently Amended) The UE according to claim [[1]] 11, wherein the first resource is an uplink resource in at least one cell in a first cell group, and the first cell group is a cell group formed by a plurality of cells corresponding to a plurality of carriers of the multi-carrier system.

16. (Currently Amended) The UE according to claim [[1]] 11, wherein the first resource is an uplink resource in at least one of bandwidth parts BWPs in a configured cell, the configured cell is a cell, in a first cell group, configured with at least one of a physical uplink control channel (PUCCH) resource or a physical random access channel PRACH resource, and the first cell group is a cell group formed by a plurality of cells corresponding to a plurality of carriers of the multi-carrier system.

17. (Currently Amended) The UE according to claim [[1]] 11, wherein the first resource comprises a first signaling field, and the first signaling field is used to carry the first indication information; or the first resource comprises a first signaling field and a second signaling field, the first signaling field is used to carry the first indication information, the second signaling field is used to carry third indication information, and the third indication information is used to indicate that a beam failure event occurs.

18. (Currently Amended) The UE according to claim [[2]] 12, wherein the first resource comprises a first signaling field and a third signaling field, the first signaling field is used to carry the first indication information, and the third signaling field is used to carry the second indication information; or the first resource comprises a first signaling field, a second signaling field, and a third signaling field, the first signaling field is used to carry the first indication information, the second signaling field is used to carry third indication information, the third signaling field is used to carry the second indication information, and the third indication information is used to indicate that a beam failure event occurs.


Reasons for Allowance
Claims 1-9, 11-18 and 20 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the claimed invention contains the following underlined features which, when combined with other features of the claim, prior art of record failed to anticipate or render obvious at the time of instant invention was filed:
A beam failure recovery method in a multi-carrier system, applied to user equipment UE, wherein the method comprises: 
when determining that a beam failure event occurs on a carrier corresponding to a first cell and a condition for triggering sending of a beam failure recovery request is met, sending a first beam failure recovery request message to a network-side device by using a first resource, 
wherein the first beam failure recovery request message comprises first indication information, and the first indication information is used to indicate the first cell; and 
receiving a beam failure recovery request response message from the network-side device, 
wherein before sending the first beam failure recovery request message to the network-side device by using the first resource, the method further comprises: 
receiving configuration information from the network-side device, 
wherein the configuration information comprises at least one of cell information or BWP information in which a second resource is located, and the second resource is a resource of a beam failure detection reference signal (BFD RS) that is sent by the network-side device and that is used to detect whether a beam failure occurs on each carrier in the multi-carrier system; and 
detecting a BFD RS of each carrier in the multi-carrier system based on at least one of the cell information or the BWP information in which the second resource is located.

Regarding claims 11 and 20, the claims contain similar features as recited in claim 1, thus are allowed for the same reason as stated above.
Regarding claims 2-9 and 12-18, these claims depend from claims 1 and 11, respectively and thus are allowed for the same reason stated above for claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry H. Kim whose telephone number is 571-272-5009 and email address is harry.kim2@uspto.gov. The examiner can normally be reached on 9:00a~6:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached at 571-272-3123.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/HARRY H KIM/           Primary Examiner, Art Unit 2411